Citation Nr: 1034328	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-32 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The Veteran served on active duty from March 1950 to December 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand is required in this case to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
the Veteran is afforded every possible consideration.

The Veteran has attested that he was exposed to significant noise 
exposure during his over three years of service while flying 
planes.  The noise/acoustic trauma he was exposed to while flying 
planes included airplane engine noise without acoustic 
insulation, airplane weapons fire, and the frequent firing of a 
JATO (jet-fuel assisted take off system) mechanism, including one 
incident in which a JATO bottle fired off when less than a foot 
away from him.

The RO has conceded that the Veteran was exposed to in-service 
acoustic trauma while performing his duties as an Airman.  
Notably, service records include a citation presenting the 
Veteran with the Air Medal, which reflects that the Veteran 
participated in multiple flights as a member of a patrol plane 
crew in a patrol squadron during service.  An injury report shows 
that the Veteran was injured when standing close to a JATO 
mechanism when it went off, resulting in a burn and laceration of 
the Veteran's forehead.  All of this would be consistent with 
significant if not extreme exposure to loud noise and/or acoustic 
trauma during service.

The Veteran underwent a VA audiological examination in June 2008.  
Audiology testing at that time demonstrated bilateral hearing 
loss within the meaning of 38 C.F.R. § 3.385.  The examiner noted 
that service treatment records contained only whispered voice 
testing that estimated hearing within normal limits bilaterally.  

The examiner concluded with an opinion that the Veteran's hearing 
loss and tinnitus were not likely (less likely as not (less than 
50/50 probability)) caused by or a result of in-service acoustic 
trauma.  In making that opinion, the examiner indicated a 
reliance on service treatment records showing no clinical 
evidence of hearing loss or tinnitus during service.   The 
examiner further stated as rationale for the opinion merely the 
relative disparity in time periods, between the three-year 
history of military noise exposure, and the subsequent 36-year 
history of any civilian occupational and recreational noise 
exposure; and the "configuration of the hearing loss."  

In offering this assessment, the examiner did not discuss or 
acknowledge any report of relevant symptomatology continuity 
since service, or the Veteran's conceded noise exposure/acoustic 
trauma in service associated with the Veteran's role in flying 
planes.  This exposure included airplane engine noise without 
acoustic insulation, airplane weapons fire, and the frequent 
firing of a JATO (jet-fuel assisted take off system) mechanism, 
including one incident in which a JATO bottle fired off when less 
than a foot away from him.

As such, the Board concludes that the June 2008 VA examination 
was not adequate for rating purposes.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (holding that an examination was 
inadequate if the examiner did not comment on the Veteran's 
report of in-service injury but relied on the service medical 
records to provide a negative opinion).

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or 
medical opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the claimed disability may be 
associated with the established event, injury or disease in 
service.  See Id.  

The record before VA need only (1) contain evidence that the 
Veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be associated 
with the Veteran's active military service.  Duenas v. Principi, 
18 Vet. App. 512 (2004).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted that 
the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 
418 (2006).

Medical evidence which merely indicates that the alleged disorder 
may or may not exist or may or may not be related, is too 
speculative to establish the presence of the claimed disorder or 
any such relationship.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Further, once VA undertakes the effort to provide an 
examination for a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

In light of the foregoing, the Board finds that the Veteran 
should be afforded another VA examination conducted by an 
otolaryngologist or other specialist medical doctor if possible, 
but in any case, a different VA examiner from the June 2008 
examiner.  The examiner should opine as to whether current 
hearing loss and tinnitus are related to in-service acoustic 
trauma.  

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.

Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for a VA 
audiological examination by an 
otolaryngologist or other specialist 
medical doctor if possible, but in any 
case, a different VA examiner from the June 
2008 VA examiner.  The claims file must be 
made available to the examiner and the 
examiner should indicate in the report 
whether or not the claims file was 
reviewed.  Any indicated studies or tests 
should be accomplished.  The examiner 
should obtain the Veteran's auditory 
thresholds at frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz, and speech 
recognition scores based on the Maryland 
CNC tests.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(probability of 50 percent or greater), 
that the Veteran's currently diagnosed 
bilateral hearing loss and tinnitus had 
their clinical onset during service or are 
related to any in-service disease, event, 
or injury.  The examiner should also 
indicate if hearing loss was manifest in 
the initial post-service year.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  The examiner should 
specifically comment on the conceded 
noise/acoustic trauma associated with the 
Veteran's in-service role of frequently 
flying in planes with exposure to noise 
from airplane engines without acoustic 
insulation, airplane weapons fire, and the 
frequent firing of a JATO mechanism, 
including one incident in which a JATO 
bottle fired off when less than a foot away 
from him.

2.  The AMC should review the medical opinion 
obtained above to ensure that the remand 
directives have been accomplished.  If all 
questions posed are not answered or sufficiently 
answered, AMC should return the case to the 
examiner for completion of the inquiry.  

3.  The AMC should then readjudicate the claims 
on appeal in light of all of the evidence of 
record.  If an issue remains denied, the AMC 
should provide the Veteran a supplemental 
statement of the case as to the issue on appeal, 
and afford him a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


